87 F.3d 1317
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Latif Mir AHMAD, Petitioner-Appellant,v.Janet BARBOUR, Superintendent, Respondent-Appellee.
No. 95-35891.
United States Court of Appeals, Ninth Circuit.
Submitted June 5, 1996.*Decided June 17, 1996.

Before:  BROWNING, WRIGHT and T.G. NELSON, Circuit Judges.


1
ORDER**


2
AFFIRMED for the reasons set forth in the Magistrate Judge's order dated June 16, 1995.


3
IT IS SO ORDERED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3